DETAILED ACTION
This action is responsive to the application No. 16/691,772 filed on November 22, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 09/17/2021 responding to the Office action mailed on 06/22/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 4, 5, 9-14, and 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-14, 16-25, and newly added claim 26.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 recites the limitation “the first polarization enhancement film”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2018/0182769) in view of Mueller (US 2015/0214322).

Regarding Claim 1, Cheng (see, e.g., Fig. 4), teaches a ferroelectric structure 3 comprising:
a semiconductor substrate 31 (see, e.g., par. 0027);
a ferroelectric film 352, the ferroelectric film 352 having a first net polarization in a first direction oriented from the ferroelectric film 352 toward a first polarization enhancement film 351 (see, e.g., pars. 0009, 0033-0034); and
the first polarization enhancement film 351 on a first surface of the ferroelectric film 352, the first polarization enhancement film 351 having a second net polarization in a second direction crossing the first direction (i.e., in-plane net polarization of 2D materials, see, e.g., pars. 0033-0034).  

Mueller (see, e.g., Fig. 3a), in similar ferroelectric transistors to those of Cheng, on the other hand, teaches that tunneling dielectric layer is optional and a person skilled in the art will appreciate that an SiO2 layer may be formed in place of the SiON layer 312a, or, alternatively, the ferroelectric undoped HfO2 layer 314a may be disposed directly on the substrate 302a (see, e.g., par. 0054). 
Therefore, because these ferroelectric structures were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to form a ferroelectric film directly contacting an upper surface of the semiconductor substrate in Cheng’s device, as taught by Mueller.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Swinehart, 439 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since Cheng/Mueller teach all the features of the claimed invention, the characteristic polarization directions of the ferroelectric film and polarization enhancement film are an inherent property of Cheng’s/Mueller’s invention.

Regarding Claim 2, Cheng and Mueller teach all aspects of claim 1.  Cheng (see, e.g., Fig. 4), teaches that the first direction is perpendicular to an interface between the ferroelectric film 352 and the first polarization enhancement film 351 (see, e.g., pars. 0033-0034).  

Regarding Claim 3, Cheng and Mueller teach all aspects of claim 1.  Cheng (see, e.g., Fig. 4), teaches that the second direction is parallel to an interface between the ferroelectric film 352 and the first polarization enhancement film 351 (see, e.g., pars. 0033-0034).

Regarding Claim 6, Cheng (see, e.g., Fig. 4), teaches a semiconductor device comprising:
31,
the substrate 31 including a first source/drain region 32 and a second source/drain region 33 in upper portions of the substrate 31 (see, e.g., par. 0019), and
the first source/drain region 32 and the second source/drain region 33 being spaced apart from each other;
a ferroelectric film 352 on a portion of the substrate 31 between the first source/drain region 32 and the second source/drain region 33 (see, e.g., par. 0019),
the ferroelectric film 352 having a first net polarization in a first direction oriented from the ferroelectric film 352 toward a first polarization enhancement film 351 (see, e.g., pars. 0033-0034);
the first polarization enhancement film 351 on the ferroelectric film 352,
the first polarization enhancement film 351 having a second net polarization in a second direction crossing the first direction (see, e.g., pars. 0033-0034); and
an electrode film 37 on the first polarization enhancement film 351 (see, e.g., par. 0019).  
Cheng does not teach that the ferroelectric film is directly on the substrate.
Mueller (see, e.g., Fig. 3a), in similar ferroelectric transistors to those of Cheng, on the other hand, teaches that tunneling dielectric layer is optional and a person skilled in the art will appreciate that an SiO2 layer may be formed in place of the SiON layer 312a, or, alternatively, the ferroelectric undoped HfO2 layer 314a may be disposed directly on the substrate 302a (see, e.g., par. 0054). 
KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since Cheng and Mueller teach all the features of the claimed invention, 

Regarding Claim 7, Cheng and Mueller teach all aspects of claim 6.  Cheng (see, e.g., Fig. 4), teaches that the first direction is perpendicular to an interface between the ferroelectric film 352 and the first polarization enhancement film 351 (see, e.g., pars. 0033-0034).  

Regarding Claim 8, Cheng and Mueller teach all aspects of claim 6.  Cheng (see, e.g., Fig. 4), teaches that the second direction is parallel to an interface between the ferroelectric film 352 and the first polarization enhancement film 351 (see, e.g., pars. 0033-0034).

Regarding Claim 26, Cheng (see, e.g., Fig. 4), teaches a ferroelectric structure comprising:
a first polarization film 351; and
a ferroelectric film 352 having a first surface (i.e., upper surface) contacting the first polarization film 351 and a second surface (i.e., lower surface) opposite the first surface,
wherein:
the ferroelectric film 352 has a first net polarization in a first direction oriented from the ferroelectric film 352 toward the first polarization enhancement film 351 (see, e.g., pars. 0009, 0033-0034),
i.e., in-plane net polarization of 2D materials, see, e.g., pars. 0033-0034), and
Cheng does not teach that the second surface of the ferroelectric film does not directly contact a dielectric film.
Mueller (see, e.g., Fig. 3a), in similar ferroelectric transistors to those of Cheng, on the other hand, teaches that the second surface of the ferroelectric film 314a does not directly contact a dielectric film 312a, i.e., the tunneling dielectric layer is optional and a person skilled in the art will appreciate that an SiO2 layer may be formed in place of the SiON layer 312a, or, alternatively, the ferroelectric undoped HfO2 layer 314a may be disposed directly on the substrate 302a (see, e.g., par. 0054). 
Therefore, because these ferroelectric structures were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to form a ferroelectric film having a second surface not directly contacting a dielectric film in Cheng’s device, as taught by Mueller.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

See also the comments stated above in claim 1 regarding inherent properties of materials which are considered repeated here.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 filed on 09/17/2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 
/Nelson Garces/
Primary Examiner, Art Unit 2814